Case 5:20-cv-00871-DSF-PD Document 34 Filed 09/07/21 Page 1 of 1 Page ID #:927



  1

  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10
 11    KENNETH ROSHAUN REID,                    Case No. 5:20-cv-00871-DSF-PD
 12                      Petitioner,            ORDER ACCEPTING REPORT
 13          v.                                 AND RECOMMENDATION OF
                                                UNITED STATES
 14    FELIPE MARTINEZ, Jr., Warden,            MAGISTRATE JUDGE
 15                      Respondent.
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 18   records on file, and the Report and Recommendation of United States
 19   Magistrate Judge. Further, the Court has engaged in a de novo review of
 20   those portions of the Report to which Petitioner has objected. The Court
 21   accepts the Magistrate Judge’s Report and adopts it as its own findings and
 22   conclusions. Accordingly, the Petition is dismissed with prejudice.

 23
 24   DATED: September 7, 2021
 25                                       Honorable Dale S. Fischer
 26                                       UNITED STATES DISTRICT JUDGE

 27
 28
